 1      WO
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9 David Solomon Sovero,                              No. CV-18-2948-PHX-JGZ (BGM)
10                          Petitioner,
11 v.                                                 AMENDED ORDER
12 David Shinn, 1 et al.,
13                          Respondents.
14
15             This Amended Order withdraws and replaces the inadvertently filed Report and
16      Recommendation (Doc. 30). Currently pending before the Court is Petitioner David
17      Solomon Sovero’s Motion to Stay (Doc. 24). Respondents have objected to a stay. See
18      Resp.’s Resp. to Pet.’s Mot. to Stay (Doc. 25).
19             Petitioner seeks a stay in “accordance with petitioners [sic] RIGHT to DUE
20      PROCESS . . . as family members attempt to retain counsel in this ‘Habeas’ matter as well
21      as counsel in a CIVIL matter against ASPC LEWIS officials[.]” Pet.’s Mot. to Stay at 1
22      (emphasis in original). “Staying a federal habeas petition frustrates AEDPA’s objective of
23      encouraging finality by allowing a petitioner to delay the resolution of the federal
24      proceedings.” Rhines v. Weber, 544 U.S. 269, 277, 125 S. Ct. 1528, 1534, 161 L. Ed. 2d
25      440 (2005). “It also undermines AEDPA’s goal of streamlining federal habeas proceedings
26
               1
27              The Court takes judicial notice, that Charles Ryan is no longer the Director of the Arizona
        Department of Corrections (“AZDOC”). As such, the Court will substitute the Director of the
28      AZDOC, David Shinn, as a Respondent pursuant to Rule 25(d) of the Federal Rules of Civil
        Procedure.
 1   by decreasing a petitioner’s incentive to exhaust all his claims in state court prior to filing
 2   his federal petition.” Id. (citation omitted). A petitioner must show good cause for his
 3   failure to exhaust his claims in state court to warrant a stay. Id. at 277, 125 S. Ct. at 1535.
 4   “Moreover, even if a petitioner had good cause for that failure, the district court would
 5   abuse its discretion if it were to grant him a stay when his unexhausted claims are plainly
 6   meritless.” Id.
 7          Thus far, Petitioner has adequately presented his claims to this Court and has failed
 8   to offer any reason why counsel is required in this habeas proceeding. Neither has he
 9   provided any additional information regarding the status of obtaining counsel during the
10   pendency of his motion. Lastly, Petitioner has not offered any indications of how he has
11   been prejudiced in this case by ASPC Lewis officials’ alleged actions or how any potential
12   civil matter relates to what has been filed here. Accordingly, the Court finds that Petitioner
13   has not offered good cause to stay resolution of his pending habeas petition.
14          For the reasons delineated above, IT IS HEREBY ORDERED that Petitioner’s
15   Motion to Stay (Doc. 24) is DENIED.
16          Dated this 12th day of February, 2020.
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
